DETAILED ACTION

Response to Amendment 
The amendment of 01/06/2021 has been entered.  Claims 1, 3-9 and 12 have been amended.  Claims 1-10 and 12 are pending in this application with claims 1 and 5 being independent claims.

For the record, the previous rejection of claims 1-10 and 12 under the 1st paragraph of 35 USC 112 is withdrawn in view of the disclosure in p. [0048] to the step of depositing of electrolytic copper and electrolytic nickel metal to the surface of the substrate followed by the step of electrodepositing of a gold strike metal (the steps also recited in claim 5) which is similar to the recited step of depositing of a woods nickel strike material and electrolytic nickel metal to the surface of the substrate followed by electrodepositing of a gold strike metal as recited in claim 1.

In view of the amendment, new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter "by wt%" (emphasis added) for alkaline cleaner, activator, ammonium hydroxide and hydrochloric acid in claim 1 raise an issue for no support in the specification as originally filed.   
Regarding claim 5, the same is applied to claim 1 to the phrases "by wt%" in three occurrences.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, the phrase “the step of electroplating a nano-silver material” is confusing in view of the phrase “the step of electroplating a nano-silver nanoparticle” in claim 5 as whether they are same the same step or else.
Regarding claim 7, the phrase “the step of electroplating a nano-silver material” is confusing in view of the phrase “the step of electroplating a nano-silver nanoparticle” in claim 5 as whether they are same the same step or else.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 9 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are moot in view of the new grounds of rejections a set forth above.

Conclusion
Claims 1-10 and 12 are rejected

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795